— Order, Supreme Court, New York County (Dontzin, J.), entered March 11, 1982, confirming a referee’s report and ordering that: (1) the medical records sought by plaintiff be maintained and remain at the medical facility; and (2) this medical facility shall make available, at cost and in an expeditious manner, copies of its records to plaintiff’s patients, who request them, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent of directing that this medical facility shall, in addition, make available, at cost and in an expeditious manner, copies of patient records to the plaintiff, in which he was the primary or treating physician, or both, and otherwise affirmed, without costs. The medical facility (Facility), known as the 139th Street Health Care Center, is located at 3418 Broadway, Manhattan. In 1976 the plaintiff and defendant, both physicians, became associated in the operation of the Facility. Concededly, this Facility services several thousand neighborhood patients, some of whom receive Medicaid and Medicare reimburse*730ment for their treatment. The Facility has always been a storage house for patient records. In 1980 plaintiff removed his office from the Facility and has opened an office a few blocks away. He instituted this action to direct the defendant to turn over to him all the records of patients he treated, as primary or treating physician, or both, at the Facility. Defendant, the creator of the Facility, contends that the records belong to the Facility and copies will be made available only to patients who request them. Upon the basis of our review of this record, including the hearing before the referee, and after balancing the equities of the maintenance of these records in a central location as against the plaintiff’s common-law right as a physician to access to the records of patients that he has treated and is treating (Matter of Finkle, 90 Mise 2d 550, affd 59 AD2d 862), we direct that the medical facility make available, at cost and in an expeditious manner, copies of patient records to the plaintiff, in which he was the primary or treating physician, or both. Concur — Sandler, J. P., Sullivan, Ross, Carro and Milonas, JJ.